—Order and judgment (one paper), Supreme Court, New York County (William McCooe, J.), entered August 8, 1995, which dismissed the petition brought pursuant to CPLR article 78 seeking to annul respondents’ determination denying petitioner’s application for an accident disability pension, unanimously affirmed, without costs.
The decision to deny petitioner an accident disability pension (Administrative Code of City of NY § 13-252) was rationally based (Matter of Jordan v Bratton, 232 AD2d 204), since there was evidence to support the finding that there was no causal relationship between the 1978 line-of-duty incident and petitioner’s present disability (see, Matter of Borenstein v New York City Employees’ Retirement Sys., 88 NY2d 756). Petitioner *28remained on full-time duty for more than 10 years after the incident, did not seek any medical treatment for two three-year periods following the incident (see, Matter of Bevers v New York City Employees’ Retirement Sys., 179 AD2d 489, lv denied 79 NY2d 758), and there was a general lack of objective evidence to establish a causal link. Concur—Milonas, J. P., Wallach, Kupferman, Tom and Andrias, JJ.